DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
measurement light generator, reference light generator, interference light generator, and optical path length adjuster in claims 1, 3, and 4.
optical element in claims 3 and 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Ju et al. (“Advanced multi-contrast Jones matrix optical coherence tomography for Doppler and polarization sensitive imaging; cited in IDS of 03/19/2019) in view of Vakoc et al. (US 9,375,148)
Ju et al. show an optical coherence tomographic device (Fig. 1; section 2) comprising:
a light source (swept source);
a measurement light generator (probe arm which includes path to the eye) configured to generate measurement light by using light from the light source, and generate reflected light from a subject by irradiating the subject with the generated measurement light;
a reference light generator (reference arm; section 2.1 System configuration) configured to generate reference light by using the light from the light source;
an interference light generator (BS in Polarization diversity detection unit) configured to generate interference light by combining the reflected light from the subject generated by the measurement light generator and the reference light generated by the reference light generator;
an interference light detector (Polarization diversity detection unit), configured to detect interference signals from the interference light generated by the interference light generator;
a processor (inherent); and
a memory (inherent) storing computer-readable instructions,

a first detector (V-BPD) and a second detector (H-BPD) configured to convert the interference light to the interference signals;
a first signal processing unit (V-BPD, PDB430C, Thorlabs Inc.) configured to sample the interference signal outputted from the first detector; and
a second signal processing unit (H-BPD, PDB430C, Thorlabs Inc.) configured to sample the interference signal outputted from the second detector,
each of the first and second signal processing units is configured to sample the interference signal at a timing that is inputted to the signal processing unit from outside,
the reflected light generated by the measurement light generator at least includes first correction light having a first optical path length (Box A; section 2.4 Phase calibration reflector) 
the computer-readable instructions, when executed by the processor, cause the processor to:
generate a tomographic image (see tomographic images; e.g. Figs 3, 4) by using the interference signals sampled respectively by the first and second signal processing units; and
correct a time lag between (2.4, first sentence; phase lag is equivalent to time lag) sampling timings of the first and second signal processing units by using a first correction signal converted from the first correction light 

a splitter (80/20 coupler leading to box A) configured to split an optical path of the light from the light source into a correction light (light in box A) and the measurement light (light through galvanometer and eye); and

wherein the measurement light is generated by the light from the light source on a second optical path split by the splitter,
wherein the correction light comprises the first correction light 
wherein at least one of the first optical path length of the first correction light and the second optical path of the second correction light is adjusted by the optical path length adjuster

Ju only shows the use of a single calibration signal and thus does not show the claimed optical path length adjuster used to generate the second correction light.

Vakoc shows an optical coherence tomography (e.g. Fig. 1) system having a measurement light generator (arm extending from splitter coupler 135)
wherein the measurement light generator comprises:
a splitter (coupler 135) configured to split an optical path of the light (110) from the light source (100) into a correction light (light going towards glass slide 137)) and the measurement light (light going to sample 120); and
an optical path length adjuster (glass slide 137) disposed on a first optic optical path split by the splitter;

wherein the correction light comprises the first correction light and the second correction light (“a pair of phase recalibration signals spaced approximately 100 microns apart can be generated from a reflection from a front surface and a back surface of a glass slide 137.” column 4, lines 45-51), both being generated by light from the light source (100) on a first optical path, and
wherein at least one of the first optical path length of the first correction light and the second optical path of the second correction light is adjusted by the optical path length adjuster (“phase recalibration signals spaced approximately 100 microns apart.” column 4, lines 45-67). 

At the time of filing of the claimed invention, it would have been obvious to use a second correction light by using the glass plate in order to remove spurious timing and starting wavelength induced phase shifts (column 4, lines 49-51).

3. The optical coherence tomographic device according to claim 1, wherein the optical path length adjuster comprises an optical element (glass slide 137) that is disposed on the one of the optical paths split by the splitter, the optical element being configured to allow a part of the measurement light to pass through (part that goes through to the back surface), and the measurement light generator is configured to generate the first correction light by using light that passes through the optical element, and generate the second correction light by using light (the 

4. The optical coherence tomographic device according to claim 1, wherein the optical path length adjuster comprises an optical element (specification discloses it can be a glass block, and Vakoc shows the optical element is a glass plate) that is disposed on the one of the optical paths split by the splitter, the optical element being configured to allow a part of the measurement light to pass through, and the measurement light generator is configured to generate the first correction light by using light that passes through the optical element for a first number of times, and generate the second correction light by using light that passes through the optical element for a second number of times which is different from the first number of times. (Vakoc does not state that one of the correction lights passes through number of times, but it would be inherent that the glass plate produces multiple reflects due to the difference in refractive index of the glass plate and air at the front surface. The beam reflected back by the back surface would be partially reflected by the front surface back to the back surface, repeatedly, and producing an exit beam of numerous corrections lights each having a path length difference of 100 microns).

Response to Arguments
The objection to the title and rejection of claims under 112(a) and (b) have been withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vakoc et al. (US 9,330,092); Gibson et al. (US 10,006,754); Adler et al. (US 2014/0249407.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886